Filed 10/9/20 P. v. Grimes CA1/1


                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,                                 A156735

 v.                                                                    (San Mateo County
 CARL ANTHONY GRIMES,                                                  Super. Ct. No. 18-SF-009027)
             Defendant and Appellant.


         Appellant Carl Anthony Grimes appeals from a judgment of conviction
and sentence imposed after a jury found him guilty of making a criminal
threat against his domestic partner (Pen. Code,1 § 422, subd. (a)) and two
other misdemeanor counts. He contends that the evidence supports several
examples which the jury could have construed as a criminal threat, and the
trial court prejudicially erred in failing to give a unanimity instruction. We
affirm the judgment.
                    FACTUAL AND PROCEDURAL BACKGROUND
         In February 2019, an amended information was filed charging
appellant with making a criminal threat (§ 422, subd. (a); count 1),
misdemeanor infliction of domestic corporal injury (§ 273.5, subd. (a);


         1   Unless otherwise indicated, all statutory references are to the Penal
Code.

                                                               1
count 2), and misdemeanor false imprisonment (§ 236; count 3). Appellant
pleaded not guilty.
A.    The People’s Case
      The victim, T. Doe,2 had been in a relationship with appellant for
approximately nine years and they have three children together. Arguments
about Doe’s alleged infidelity were a “common occurrence” and appellant
threatened Doe several times, including telling her he would put her “six feet
in the ground.” He sometimes became violent. In 2015, he punched her in
the face, leaving her with injuries that required medical treatment. That
same year he also painfully twisted her neck.
      Doe stopped living with appellant in July 2017 after he threatened her,
saying she needed to stop what she was doing or he would stop her. They
resumed their relationship the following month, and the arguments about
infidelity resumed. Against Doe’s wishes, appellant would follow her
wherever she went.
      In the summer of 2018, appellant was with Doe every day. They were
still living apart but had developed a routine where appellant would drop her
off and pick her up from work. Doe worked six days a week at two assisted
living facilities, Atria Foster Square (Atria) in Foster City and Peninsula
Regent in San Mateo. She worked at Atria from 7:00 a.m. to 2:30 p.m. and at
Peninsula Regent from 3:00 p.m. to 11:30 p.m. Appellant would drive her
between the two facilities and meet her on her breaks at Peninsula Regent.
The arrangement was appellant’s idea.
      Appellant and Doe shared a cell phone application called “Life Scan
360” which allowed them to track the location of the other’s phone. A few
days before the instant offense, they argued after appellant accused her of


      2   The victim was referred to by a fictional last name at trial.

                                          2
leaving the building where she worked for 11 minutes. She told appellant
she was at work, but he did not believe her.
      On July 27, 2018, Doe was outside of the Atria facility waiting for
appellant to pick her up. Phong Tang, the concierge, approached her to ask
about some reports that she had not turned in. Appellant drove up and
became angry when he saw them talking. He yelled and cursed at Tang,
ordering him not to touch Doe and accusing him of trying to kiss her. Doe
and Tang were merely coworkers and had never been romantically involved.
Appellant opened the car door and told Doe to get inside. He continued
yelling at her during the 10- to 15-minute drive to Peninsula Regent. Doe
testified: “He told me that I need to stop what I am doing or he gonna stop
me whatever I am doing.” Doe took appellant’s statement seriously because
it was something he “always” told her when he got mad at her. She felt
afraid for her physical safety.
      After appellant dropped her off, Doe decided she would not respond to
any more of appellant’s calls or text messages and would not meet him on her
break or at the end of her shift. At some point during her shift appellant sent
her a Life Scan 360 check-in message stating he was in Honolulu. She
replied by text, stating: “You can stay where you are and fuck as many
bitches as you want.” This was her last communication with appellant. She
was afraid to go home with him. After her shift, she hid under a blanket in
the back seat of a coworker’s car to avoid being seen and spent the night at
another coworker’s apartment. The coworker testified that Doe was afraid
and had begged her to stay at her home.
      The next morning, Doe took an Uber ride to her morning shift at Atria.
She knew appellant would be there because she had checked her voicemails
that morning. He had left 15 voicemails on her phone between 6:30 p.m. and



                                       3
11:30 p.m. the night before. In one voicemail, appellant stated he was going
to be at Atria “bright and early” in the morning to catch her and make sure
she did not make it into the building.
      When Doe arrived at Atria, appellant was there waiting for her. He
opened the car door, grabbed her by the shoulder, pushed her, and told her to
go with him for coffee. Doe refused, saying she was late for work. Appellant
continued pushing her and grabbed her hand, trying to force her to go with
him. Appellant moved Doe approximately 50 to 75 feet along the sidewalk.
At that point, Tang and another concierge went outside and told appellant to
stop. Appellant released Doe’s hand and she walked into the lobby. The
entire episode lasted five to 10 minutes. Doe’s left hand was red and swollen.
      A police officer interviewed Doe, who was visibly upset and looked like
she had been crying. Doe gave the officer one of the voicemails. She testified
that the voicemail made her feel frightened that appellant would physically
hurt her. In the voicemail, he said she had gone “too far” and that “[i]t’s gone
end tonight real bad for you. I assure you of that.” He concluded by saying,
“[a]nd I’m not fucking playing with you! Okay? Cause you’re sick! You need
to be put out your fucking misery. And I do mean put out! Cause you know
what? You don’t know when to fucking stop. And I’m gone stop yo ass,
okay?”
      Doe later gave the police the remaining 14 voicemails. The prosecution
played digital audio recordings of all 15 voicemails for the jury. In the
voicemails, appellant was heard making statements such as the following:
“You know what, you motherfucker? I don’t know what the fuck your
problem is. I’m over here waitin’ on you. I’m over here parked by the church
waitin’ on you. I don’t know what the fuck your problem is today. But you
know what? You wanna start . . . I will fucking end it. Okay?” “You ain’t



                                         4
even gonna make it out the building.” “You ain’t even gonna make it to work
at Atria in the morning. Okay? I assure you of that.” “And it’s gonna get
real bad today. Okay. . . . Because you’re going—you went too far.” “Now
you know I’m gonna catch up to you. Okay, . . . ‘cause you—you—you going
too far, way too far. I didn’t do anything to you. I’ll catch you tomorrow. . . .
I’m gonna to catch up to you. I’ll catch you tomorrow.” “I’ll sit here bright
and early at Atria in the morning. And you will not get in. You will not get
in the door. I assure you. You will not get in the door.” On cross-
examination, Doe acknowledged that the statements appellant made in the
various voicemails were the same sorts of statements he would make “every
time” he would get mad at her over the course of their nine-year relationship.
B.    The Defense Case
      Appellant testified that before the events in this case, he thought his
relationship with Doe was going well because they were spending a lot of
time together even though they were living apart. They had verbal
disagreements, but not fights. Sometimes he would tell her she had gone too
far with her “games” and would ask her to stop, but he did not mean he
would harm her in any way. He agreed he sounded kind of “irate” in the
voicemails, but said his response was triggered by the final text message he
received from her. It was normal for him to leave her angry voicemail
messages at times. He never intended for the messages to be understood as
threatening bodily harm to anyone.
      On cross-examination, appellant testified that he had never been
physically violent towards Doe. He denied ever threatening to put her “six
feet under the ground,” and said she was lying when she said he had hit her
or grabbed her by the neck. Regarding the incident on July 27, he said Tang
“had his hands all over [Doe] leaning in as if he was trying to kiss [her]. It



                                        5
wasn’t that he was speaking to her. He had his hands all over [Doe] when I
arrived.” He denied having been outraged, claiming he was only “somewhat
excited.”
      Appellant offered benign interpretations of his voicemail statements.
For example, when he told Doe she would not make it to work, he meant he
would no longer give her rides and she could not get to work without car keys.
When he stated she was not going to get out of the building, he meant that
she would not leave without him seeing her. And when he said he would
“ ‘[p]ut [her] out [her] fucking misery’ ” he meant that “she needs help” for her
mental health problems.
C.    Jury Instructions, Verdict, and Sentencing
      Appellant requested CALCRIM No. 3500 (Unanimity), which provides,
in relevant part: “The People have presented evidence of more than one act
to prove that the defendant committed th[e] offense. You must not find the
defendant guilty unless you all agree that the People have proved that the
defendant committed at least one of these acts and you all agree on which act
[he] committed.” The record is silent as to why this instruction was not
given.3
      Jury deliberations began on February 8, 2019 at 11:30 a.m. The jury
recessed for lunch between 11:45 a.m. and 12:45 p.m. After lunch, the jury
requested a way to listen to the digital audio recordings of appellant’s
voicemail messages. The jury reached a verdict at 2:15 p.m., finding him
guilty on all counts.




      3The People requested CALCRIM No. 3502: “Unanimity: When
Prosecution Elects One Act Among Many.” The instruction was later
withdrawn. The jury instructions were discussed in chambers, but that
discussion was not recorded.

                                       6
      At sentencing, the trial court imposed the upper term of three years on
the criminal threat conviction, suspended execution of sentence, and placed
appellant on three years’ probation. As a condition of probation, the court
ordered him to serve six months in county jail, with 93 days of credit for time
served. The court imposed a consecutive one-year county jail term for
infliction of domestic corporal injury, with 364 days of credit for time served,
and a concurrent six-month county jail term for the misdemeanor conviction
for false imprisonment. This appeal followed.
                                DISCUSSION
      Appellant contends that the trial court prejudicially erred when it
failed to give a unanimity instruction on the criminal threat charge because
the evidence supported “multiple instances of alleged criminal threats.” He
asserts that his constitutional right to a unanimous jury verdict was violated
because the jurors could have been divided on which alleged threat
constituted the charged offense. He argues that the prosecutor’s failure to
specify the basis for the charge, and resulting potential sources of division
among the jurors, required the court to instruct on unanimity.
      We review assertions of instructional error de novo. (People v. Shaw
(2002) 97 Cal. App. 4th 833, 838.) Whether the trial court should have given a
“particular instruction in any particular case entails the resolution of a mixed
question of law and fact,” which is “predominantly legal.” (People v. Waidla
(2000) 22 Cal. 4th 690, 733.) Accordingly, we examine this issue de novo.
(Ibid.)
A.    Applicable Legal Principles
      In a criminal case, a jury verdict must be unanimous. (People v. Collins
(1976) 17 Cal. 3d 687, 693; Cal. Const., art. I, § 16.) This means that each
individual juror must agree the defendant committed a specific offense.



                                        7
(People v. Russo (2001) 25 Cal. 4th 1124, 1132.) Thus, “when the evidence
suggests more than one discrete crime, either the prosecution must elect
among the crimes or the court must require the jury to agree on the same
criminal act.” (Ibid.) Where the prosecutor does not elect the particular
criminal act, a unanimity instruction addresses “ ‘the danger that the
defendant will be convicted even though there is no single offense which all
the jurors agree the defendant committed,’ ” and it “ ‘prevent[s] the jury from
amalgamating evidence of multiple offenses, no one of which has been proved
beyond a reasonable doubt, in order to conclude beyond a reasonable doubt
that a defendant must have done something sufficient to convict.’ ” (Ibid.) A
trial court has a sua sponte obligation to give a unanimity instruction when it
is supported by the evidence. (People v. Covarrubias (2018) 1 Cal. 5th 838,
877.)
        “There are, however, several exceptions to this rule. For example, no
unanimity instruction is required if the case falls within the continuous-
course-of-conduct exception, which arises ‘when the acts are so closely
connected in time as to form part of one transaction’ [citation], or ‘when . . .
the statute contemplates a continuous course of conduct or a series of acts
over a period of time’ [citation]. There also is no need for a unanimity
instruction if the defendant offers the same defense or defenses to the various
acts constituting the charged crime.” (People v. Jennings (2010) 50 Cal. 4th
616, 679.)
B.      The Voicemail Threats Formed the Basis for the Jury’s Verdict
        Appellant was charged with a single act of threatening Doe. In count 1
of the amended information, the prosecution charged that “[o]n or between
July 27, 2018 and July 28, 2018,” appellant violated section 422, subdivision
(a), in that he “did willfully and unlawfully threaten to commit a crime which



                                        8
would result in death and great bodily injury” to Doe, “with the specific intent
that the statement be taken as a threat.”4
      Appellant argues that the prosecution presented evidence and
argument of at least two criminal threats, appellant’s statement in the car to
Doe in which he told her “that I need to stop what I am doing or he gonna
stop me whatever I am doing,” and the statements he uttered in the
voicemails. Appellant points out that the prosecution elicited testimony from
Doe that she construed the statement in the car as a threat, causing her to
fear for her physical safety. Because the prosecution failed to elect the
particular criminal act underlying count 1, he continues, it was incumbent on
the trial court to give a unanimity instruction.
      Contrary to appellant’s position, the prosecution relied solely on
appellant’s voicemail statements—not the statement in the car—as the
alleged act that formed the basis for the criminal threat charge. As appellant
acknowledges, the prosecution focused its closing arguments on the voicemail
threats, describing why these statements satisfied the elements of the charge.
We conclude that the prosecution’s summation evinces a clear election to rely
on the voicemail messages as the basis for count 1.



      4 Section 422, subdivision (a) provides: “Any person who willfully
threatens to commit a crime which will result in death or great bodily injury
to another person, with the specific intent that the statement, made verbally,
in writing, or by means of an electronic communication device, is to be taken
as a threat, even if there is no intent of actually carrying it out, which, on its
face and under the circumstances in which it is made, is so unequivocal,
unconditional, immediate, and specific as to convey to the person threatened,
a gravity of purpose and an immediate prospect of execution of the threat,
and thereby causes that person reasonably to be in sustained fear for his or
her own safety or for his or her immediate family’s safety, shall be punished
by imprisonment in the county jail not to exceed one year, or by
imprisonment in the state prison.”

                                        9
      During closing argument, the prosecution stated: “Of course we have a
series of voice mails. ‘It’s going to get real bad for you. I’m going to catch up
to you. I’ll catch you tomorrow.’ In fact, these first two are said multiple
times over the course of 15 voice mails. [¶] ‘I’ll sit here bright and early at
Atria in the morning, and you will not get in. You will not get in the door. I
assure you, you will not get in the door.’ [¶] ‘You not gonna make it out the
building.’ Not only is he saying you won’t get in, you won’t get out. ‘You need
to be put out of your fucking misery and I do mean put out because you know
what, you don’t know when to fucking stop. And I’m going to stop your ass.
Okay?’ ”
      The prosecution stated that one of the elements of a criminal threat is
that “it has to be clear, specific, immediate, unconditional.” The prosecution
then explained: “All of the barrage of voice mails that the defendant leaves
for [T.] Doe constitute an ongoing act, an ongoing series of threats, but this
threat in and of itself by itself is a clear, concise threat.” The prosecutor
highlighted the following statement from one of the voicemails to illustrate
his meaning: “ ‘You need to be put out of your fucking misery and I do mean
put out.’ If the first clause didn’t make it clear enough, that second one
certainly does. He is saying you need to die. There is no other reasonable
interpretation to ‘You need to be put out of your misery.’ That means you
need to die. Because you know what, why do you need to die? You don’t
know when to fucking stop. And I’m going to stop you. You need to die
because you won’t stop, and I’m going to stop you. That is a roundabout, very
clear way of saying I’m going to kill you.”
      Further, in discounting appellant’s credibility, the prosecution
emphasized the explanations he offered for the voicemail statements: “Well,
let’s also go to Mr. Grimes’ version of events when it comes to the actual



                                        10
threats, the actual crime. When he was confronted with the statement, ‘You
are not going to make it out the building,’ what did he say? Did it make
sense? Did it explain his conduct? No. He said that, oh, that was just a
reference not to harming her, but she is not going to make it out the building
without me seeing her. [¶] . . . I asked him what does, ‘You need to be put
out of your fucking misery’ mean? Do you recall his answer? There is no
other commonsense explanation for that than you need to die. His answer
was, oh, saying that to somebody indicates that you think that they need
help. That is not a credible answer.” (Italics added.)
      In contrast, the prosecution briefly referenced Doe’s testimony about
the statement in the car, explaining that appellant and Doe “both got in the
car, and she was transported to her other job in San Mateo at Peninsula
Regent. Argument occurred in the car.” Although the prosecutor noted that
Doe “did not feel safe going home that night,” he did not describe the car
statement as the “actual threat” or “the actual crime.”
      Finally, the prosecution tied the elements of the criminal threat charge
specifically to the voicemail statements: “So not only can you consider the
history, you can also consider how these statements are being conveyed to
[T.] Doe. Not just what the words are precisely on paper but how they came
across. And we all heard them. We heard the initial one that she handed
over to the police twice, but there is a tone there. Just talking about the
statements verbatim doesn’t quite grasp the gravity of what’s going on there.
[¶] In those voice mails, you hear rage. You hear the defendant’s jealousy
coming through the speaker. You are allowed to consider that in evaluating
whether these threats were clear, specific, and to convey that threat, that
threat of bodily harm to [T.] Doe. I submit to you when you listen to all those




                                       11
voice mails—and you’ll have them back there and you can listen to them
again—there is no other interpretation that that is a threat.”
      The record makes clear that the prosecution’s closing arguments
regarding the voicemail statements constituted an election for jury unanimity
purposes. (See, e.g, People v Jantz (2006) 137 Cal. App. 4th 1283, 1292
[unanimity instruction not required for criminal threat charge where the
prosecution “clearly informed the jury in opening and closing argument that
the People were electing the threat set forth in Hall’s testimony as the basis
of the criminal threats offense”]; People v. Hawkins (2002) 98 Cal. App. 4th
1428, 1455 [prosecutor’s election obviated need for a unanimity instruction
where “the prosecutor’s opening argument elected what conduct by defendant
amounted to the crime charged.”].)
      Appellant counters that the prosecution’s opening statements here
suggested that the criminal threats charge was “based on both the statement
in the car or the statements in the voicemails.” In the prosecutor’s opening
remarks, he told the jury, “During that car ride from Atria in Foster City to
Peninsula Regency, he is threatening her, saying things to the effect of, ‘I’m
going to end you. I’m going to stop you. I’m going to stop you permanently,’
things that [T.] Doe will tell you she took as a threat to her life. She was
then dropped off at Peninsula Regency and started her shift, a shift that she
would not get off until substantially later in that night. She was scared. She
made the decision that she was not going to go home or go back with the
defendant, was not going to let him pick her up.” The Attorney General
responds that the opening statement “is more reasonably read as simply his
recitation of what the evidence would show (including threats in the car), and
not a summary of what evidence premised each charge.”




                                       12
      We conclude the Attorney General’s position is consistent with the
record on appeal. It is true that the prosecution initially characterized
appellant’s statement in the car as a threat. However, when it came time to
describing what act constituted the basis for the criminal threat charge, the
prosecution devoted its closing argument to a discussion of the voicemail
statements, and made only a passing reference to the statement in the car as
an “argument” that occurred during the drive.
      We find appellant’s reliance on People v. Melhado (1998)
60 Cal. App. 4th 1529, 1539 (Melhado) misplaced. In Melhado, the defendant
was charged with one count of making a criminal threat in violation of
section 422. On the morning of the offense, the defendant threatened the
victim, an auto repair shop manager who had impounded the defendant’s
vehicle for nonpayment, by stating, “ ‘I’m going to blow you away if you don’t
bring my car back. I’m going home and I’m going to bring a grenade’ ” (the
“9:00 a.m. statement”). (Melhado, at p. 1536.) The defendant returned at
11:00 a.m. “and pulled a grenade from his jacket pocket. He held it up in
front of his face and yelled: ‘I’m going to blow you away,’ and ‘I’m going to
blow up this place. If I don’t get this car by Monday, then I’m going to blow it
away.” (Id. at pp. 1533.) The prosecutor informed the court, out of the jury’s
presence, that he was relying on the 11:00 a.m. threat to support the section
422 criminal count. (Melhado, at p. 1535.) The appellate court found,
however, that the “jury was never informed, in so many words, that the
prosecutor had ‘elected’ to rely on the 11 a.m. event and that to convict each
juror was therefore required to find that appellant had made a terrorist
threat at that time.” (Ibid.) During closing argument, moreover, the
prosecutor referenced both threats. (Id. at pp. 1535–1536.)




                                       13
      The Melhado court rejected the People’s contention that a unanimity
instruction was unnecessary because the 9:00 a.m. statement had been
portrayed by the prosecutor’s closing arguments as merely an “empty threat.”
“It is possible to parse the prosecution’s closing argument in a manner which
suggests that more emphasis was placed on the 11 a.m. event than on the
others. However, even assuming that this was so, we find that the argument
did not satisfy the requirement that the jury either be instructed on
unanimity or informed that the prosecution had elected to seek conviction
only for the 11 a.m. event, so that a finding of guilt could only be returned if
each juror agreed that the crime was committed at that time.” (Melhado,
supra, 60 Cal.App.4th at p. 1536.) The court explained: “If the prosecution is
to communicate an election to the jury, its statement must be made with as
much clarity and directness as would a judge in giving instruction. The
record must show that by virtue of the prosecutor’s statement, the jurors
were informed of their duty to render a unanimous decision as to a particular
unlawful act.” (Id. at p. 1539.)
      Unlike Melhado, there is no need to “parse” the prosecutor’s closing
arguments in this case. The closing summation clearly directed the jury’s
attention to the voicemail statements as the basis for the criminal threat
charge, arguing that the “barrage of voice mails” left by appellant constituted
an “ongoing series of threats,” amounting to a “clear, concise threat.” The
prosecution argued that “[i]n those voice mails, you hear rage. You hear the
defendant’s jealousy coming through the speaker. You are allowed to
consider that in evaluating whether these threats were clear, specific, and to
convey that threat, that threat of bodily harm to [T.] Doe.” In contrast, the
prosecution did not characterize the argument in the car as a threat, or even
as an “empty threat,” instead ignoring the car threat in his summation. In



                                       14
short, the prosecution’s closing argument obviated the need for a unanimity
instruction because the jury was informed of its duty to render a unanimous
decision as to whether the voicemail statements established a violation of
section 422.
C.    The Voicemail Statements Fall Within the Continuous Conduct
      Exception
      Appellant separately contends that a unanimity instruction was
required to distinguish between the various threats contained within the
many voicemail messages. We disagree and conclude that the “continuous
conduct” exception to the unanimity instruction requirement applies.
      “The continuous course of conduct exception arises in two contexts.
[Citation.] ‘ “The first is when the acts are so closely connected that they
form part of one and the same transaction, and thus one offense. [Citation.]
The second is when . . . the statute contemplates a continuous course of
conduct of a series of acts over a period of time.” ’ ” (People v. Hernandez
(2013) 217 Cal. App. 4th 559, 572.) As our high court has recognized, the
“ ‘continuous conduct’ rule applies when the defendant offers essentially the
same defense to each of the acts, and there is no reasonable basis for the jury
to distinguish between them.” (People v. Williams (2013) 56 Cal. 4th 630, 682.)
      In the present case, all the voicemails were left in sequence during a
single evening. Further, appellant concedes that he presented the same
defense to each of his alleged voicemail threats. Appellant asserted that none
of the voicemail statements were intended to convey a threat of physical
harm, nor were they understood by Doe as such. Rather, these statements
were appellant’s “usual ramblings” and were normal for their relationship.
Appellant posits, however, that different jurors could have found his common
defense persuasive as to certain statements in the voicemails, but not others.
We disagree. There is no reasonable basis for the jury to have distinguished


                                       15
between the voicemail statements and concluded that some constituted
criminal threats and others did not. The voicemail messages conveyed a
consistent theme, repeated several times, that appellant was “waiting for
her,” that Doe was not “going to make it out of the building,” that appellant
was going to “catch up” with Doe, and that she needed to “be put out of [her]
fucking misery.” As the Attorney General points out, if the jury was prepared
to accept the defense that these statements were benign and in keeping with
their tumultuous relationship, it would have found appellant not guilty of the
criminal threat count.
      At oral argument, appellant’s counsel relied upon People v. Salvato
(1991) 234 Cal. App. 3d 872 to suggest that a continuous course of conduct
exception is generally inapplicable in a prosecution involving multiple
criminal threats by a defendant. (See id. at p. 883 [noting that section 422
focuses on a criminal act, a threat, “which ordinarily refers to an act taken at
a particular moment in time rather than as a continuous course.”].)
However, the Salvato court recognized that the continuous course of conduct
exception may be found where the particular facts of the case show that the
acts are “ ‘so closely connected that they form part of one and the same
transaction.’ ” (Salvato, at p. 882.) In Salvato, the defendant made a series
of threats against his wife over a two-month period as they were going
through a divorce. (Id. at pp. 876–877.) The threats were conveyed in
person, over the telephone, on an answering machine, through the post office,
or by third parties, sometimes vocalized, at other times by hand gesture or
newspaper clippings. (Ibid.) The appellate court found these “numerous
acts”—separated by time and place and manner—constituted several
“distinct” and “individual” acts, and the defendant “had different defenses to
these several distinct acts.” (Id. at p. 884.) In short, the continuous conduct



                                       16
exception was inapplicable to the facts before the court. Salvato bears little
resemblance to the present matter, in which appellant left his threatening
voicemails in succession over the course of a single evening, the messages
conveyed the same theme, and the defendant presented the same defense to
these acts. A unanimity instruction was not required under the
circumstances.
D.    Any Error Is Harmless
      Even if we assume that the trial court erred by failing to give a
unanimity instruction, for the reasons discussed above we conclude any such
error is harmless. Failure to provide a unanimity instruction is governed by
the harmless error standard of Chapman v. California (1967) 386 U.S. 18,
24.5 (See People v. Thompson (1995) 36 Cal. App. 4th 843, 853 [failure to give
a unanimity instruction is harmless “[w]here the record provides no rational
basis . . . for the jury to distinguish between the various acts, and the jury
must have believed beyond a reasonable doubt that [the] defendant
committed all acts if he committed any”].)
      Again, appellant did not offer legally distinct defenses to each act.
Instead, he offered a single universal defense, namely that none of his
statements could be interpreted as a threat to cause Doe physical harm. The
verdict demonstrates that the jury rejected appellant’s defense and supports



      5 There is a split of authority as to whether the state law harmless
error standard of People v. Watson (1956) 46 Cal. 2d 818 or the federal
Chapman standard applies in the context of a unanimity instruction error.
We follow the majority of courts, including our colleagues in the First
Appellate District, that have applied the stricter Chapman standard. (See
Hernandez, supra, 217 Cal.App.4th at p. 576; People v. Wolfe (2003)
114 Cal. App. 4th 177, 188; Melhado, supra, 60 Cal.App.4th at p. 1536; see also
Ramos v. Louisiana (2020) ___ U.S. ___ [140 S. Ct. 1390] [recognizing a Sixth
Amendment right to a unanimous jury verdict in state criminal proceedings].)

                                       17
the conclusion that his testimony was not credibly received. Given this
record, it is not reasonably possible that the jury believed certain acts to be
criminal threats while others were not. Thus, the failure to give the
unanimity instruction was harmless beyond a reasonable doubt. (See People
v. Wolfe (2003) 114 Cal. App. 4th 177, 188; People v. Gary (1987)
189 Cal. App. 3d 1212, 1218–1219.)
                                DISPOSITION
      The judgment is affirmed.




                                       18
                                 _________________________
                                 Sanchez, J.


WE CONCUR:


_________________________
Humes, P. J.


_________________________
Banke, J.




A156735 People v. Grimes



                            19